Title: 1783 May 3. Saturday.
From: Adams, John
To: 


       When We met Mr. Hartley on Tuesday last at Mr. Laurens’s, I first saw and first heard of Mr. Livingstons Letter to Dr. Franklin upon the Subject of Peace dated Jany. 7. 1781, but indorsed by Dr. F. Jany. 7. 1782. The Peace is made, and the Negotiations all passed before I knew of this Letter and at last by Accident.—Such is Dr. Franklin.
       Visited Mr. Jay. Found him, his Lady, Miss Laurens and Marquis de la Fayette at Breakfast going out of Town. Visited Mr. Laurens— not at home. Duke de la Vauguion—not at home. Mr. Hartley at home, Mr. Laurens came in soon after. I agreed to make a Visit to the Duke of Manchester this Evening. His Rank, as Duke and as Ambassador, and the Superiority of the State he represents, make it unnecessary to attend to the Rule in this Town, which is that the last comer make the first Visit, or to enquire very nicely what the sublime Science of Etiquette dictates upon this Occasion.
       Mr. Hartley proposes that We should agree that the English should continue their Garrisons in Detroit, Niagara and Michillimachinac for a limited Time, or that Congress should put Garrisons into those Places, to protect their People, Traders and Troops from the Insults  of the Indians. The Indians will be enraged to find themselves betrayed into the hands of those People against whom they have been excited to War.
       Mr. Hartley proposes allso that We should agree that all the Carrying Places should be in Common. This is a great Point. These Carrying Places command the Fur Trade.—Mr. Laurens hinted to me, between Us, that this was the Complaint in England against the Ministry who made the Peace. That they had thrown the whole Fur Trade, into the Hands of the United States by ceeding all the Carrying Places, and that the Lakes and Waters were made useless to them by this means.
       Mr. Laurens quoted a Creek King, who said he would not be for quarrelling with either Side, especially with Us Americans for We were all born of the same Mother and sucked at the same Breast. But turning to his young Men he said with Tears in his Eyes, whichever Side prevails I see that We must be cutt off.
       Mr. Hartley talked about Passamaquaddi, and the Islands at the Mouth of the River St. Croix. He is for settling this matter, so as to prevent Questions.
       Between 5 and 6 I made my Visit to the Duke of Manchester the British Ambassador upon his Arrival. Not at home. Left my Card.
       The next day or next but one, the Duke returned my Visit. Came up to my Appartement and spent an half hour in familiar Conversation. He is between 50 and 60. A composed Man—plain Englishman.
       One day this Week I visited the Duke de la Vauguion, upon his Arrival from the Hague, who returned my Visit in a day or two.
      